Order filed November 7, 2019




                                      In The

                     Fourteenth Court of Appeals
                                    ____________

                              NO. 14-19-00654-CV
                                    ____________

                        OPHELIA MOSBEY, Appellant

                                        V.

           TAYLOR N. BOWMAN AND MARIA PIPER, Appellee s


                    On Appeal from the 295th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2015-47795

                                    ORDER

      Appellant’s brief was due October 31, 2019. No brief or motion for
extension of time has been filed.

      Unless appellant files a brief with this court on or before December 2, 2019
the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).

                                       PER CURIAM

Panel Consists of Justices Zimmerer, Spain, and Hassan.